MAINE	SUPREME	JUDICIAL	COURT	                                            Reporter	of	Decisions	
Decision:	    2018	ME	25	
Docket:	      Som-17-221	
Submitted	
  On	Briefs:	 October	24,	2017	
Decided:	     February	13,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	MEAD,	GORMAN,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  MELANIE	G.	BOYD	
                                         	
                                        v.	
                                         	
                                 EDWARD	W.	MANTER	
	
	
HUMPHREY,	J.	

       [¶1]		Edward	W.	Manter	appeals	from	an	amended	judgment	entered	in	

May	 2017	 by	 the	 District	 Court	 (Skowhegan,	 Benson,	 J.)	 granting	 Manter’s	

motion	to	modify	and	amending	the	parties’	2008	divorce	judgment	(Nivison,	J.)	

as	amended	in	2008	(Nivison,	J.)	and	2011	(Darvin,	J.).		On	appeal,	Manter	argues	

that	the	court	erred	and	abused	its	discretion	when	it	(1)	modified	the	parents’	

rights	of	contact;	(2)	denied	his	motion	for	amended	or	additional	findings;	and	

(3)	determined	that	he	was	in	arrears	of	his	child	support	obligation.		We	affirm	

the	 judgment	 with	 respect	 to	 the	 parents’	 rights	 of	 contact,	 but	 vacate	 the	

court’s	 determination	 that	 Manter	 was	 $10,692.58	 in	 arrears	 of	 his	 child	

support	obligation	and	remand	for	further	proceedings.	
2	

                                    I.		BACKGROUND	

       [¶2]		Manter	and	Melanie	G.	Boyd	are	the	parents	of	one	minor	child.		The	

parties	 were	 divorced	 by	 a	 judgment	 that	 was	 issued	 in	 2008	 and	 was	 later	

modified	 in	 2008	 and	 2011.	 	 In	 the	 2011	 modification,	 Boyd	 was	 granted	

primary	physical	residence	of	the	child	and	 Manter	was	ordered	to	pay	child	

support.	 	 In	 December	 2015,	 Manter	 filed	 a	 motion	 to	 modify	 the	 divorce	

judgment	and	requested	that	(1)	the	child’s	primary	residence	be	changed	to	

his	 home	 and	 Boyd	 be	 awarded	 rights	 of	 contact;	 (2)	 final	 decision	 making	

related	to	education,	medical	health,	and	mental	health	be	allocated	to	Manter;	

and	(3)	Boyd	be	ordered	to	pay	child	support	to	Manter.		See	19-A	M.R.S.	§	1657	

(2017);	19-A	M.R.S.	§	2009	(2017).	

       [¶3]		Since	2008,	the	courts	and	the	guardian	ad	litem	have	noted	that	“a	

lack	 of	 communication	 and	 hostility	.	.	.	characterize[]	 the	 parties’	 parenting	

relationship.”		In	the	present	proceeding,	the	contact	schedule	was	repeatedly	

identified	 as	 a	 major	 source	 of	 stress	 for	 the	 parties	 and	 the	 child.	 	 Between	

2011	and	2017,	the	child’s	primary	residence	was	with	Boyd	during	the	school	

year,	but	the	child’s	contact	schedule	required	multiple	transitions	between	the	

parents	each	week	during	the	school	year	and	summer.	
                                                                                                3	

        [¶4]		On	March	27,	2017,	after	a	three-day	testimonial	hearing,	the	court	

entered	an	order	on	Manter’s	motion	to	modify	the	parties’	amended	divorce	

judgment.		Manter	filed	a	motion	for	amended	or	additional	findings, pursuant

to M.R.	 Civ.	 P.	 52(b),	 and	 a	 motion	 to	 amend	 the	 judgment,	 pursuant	 to	 M.R.	

Civ.	P.	59(e),	which	the	court	denied,	while	granting	in	part	Boyd’s	motion	to	

amend	 the	 judgment.	 	 The	 amended	 order	 modifying	 the	 divorce	 judgment	

preserved	the	child’s	primary	residence	with	Boyd	 and	eliminated	several	of	

the	child’s	transitions	between	the	parents.		The	court	also	entered	a	new	child	

support	order	to	reflect	Manter’s	increased	salary	and	Boyd’s	decreased	salary.		

The	court	made	the	child	support	award	“retroactive	to	the	date	of	service”	and	

found	that	Manter	was	in	arrears	in	the	amount	of	$10,692.58.		Manter	timely	

appealed	the	amended	order	modifying	the	divorce	judgment	and	the	denial	of	

his	motion	for	additional	or	amended	findings.		See	14	M.R.S.	§	1901	(2017);	

M.R.	App.	P.	2(b)(3)	(Tower	2016).1	

                                         II.		DISCUSSION	

	       [¶5]	 	 Manter	 first	 argues	 that	 the	 court	 abused	 its	 discretion	 when	 it	

modified	the	contact	schedule.		“The	trial	court	is	afforded	broad	discretion	in	



    1		This	appeal	was	commenced	before	September	1,	2017,	and	therefore	the	restyled	Maine	Rules	

of	Appellate	Procedure	do	not	apply.		See	M.R.	App.	P.	1.	
4	

determining	the	custody	and	residence	 of	minor	children,	and	we	review	the	

court’s	decision	.	.	.	upon	a	motion	to	modify	a	divorce	judgment	for	an	abuse	of	

discretion.”	 	 Akers	 v.	 Akers,	 2012	 ME	 75,	 ¶	 2,	 44	A.3d	311.	 	 “The	 trial	 court’s	

factual	 findings	 are	 reviewed	 for	 clear	 error.”	 	 Id.	 	 Because	 the	 court	 denied	

Manter’s	motion	for	additional	or	amended	findings,	“we	cannot	infer	findings	

from	the	evidence	in	the	record.”		Ehret	v.	Ehret,	2016	ME	43,	¶	9,	135	A.3d	101.	

       [¶6]		When	a	court	considers	the	modification	of	a	divorce	judgment,	it	

must	 determine	 the	 best	 interest	 of	 the	 child	 by	 examining	 the	 factors	 in	

19-A	M.R.S.	§	1653(3)	(2017).		See	Akers,	2012	ME	75,	¶	3,	44	A.3d	311.		“We	

review	 the	 court’s	 factual	 findings	 related	 to	 the	 child’s	 best	 interest	 to	

determine	whether	they	are	supported	 by	competent	evidence	in	the	record.		

The	 ultimate	 determination	 of	 the	 weight	 to	 be	 given	 each	 factor	 requires	

careful	 consideration	 by	 the	 court	 and	 is	 left	 to	 the	 sound	 discretion	 of	 the	

court.”		Id.	(citation	omitted).	

	      [¶7]	 	 Contrary	 to	 Manter’s	 contentions,	 the	 court	 did	 not	 abuse	 its	

discretion	or	err	when	it	modified	the	contact	schedule.		The	court	considered	

the	 relevant	 best	 interest	 factors	 and	 found	 that	 both	 parents	 have	 a	 strong	

bond	with	the	child	and	both	parents	“would	work	hard	to	provide	her	with	a	

good	and	stable	life,”	but	that	maintaining	continuity	of	primary	residence	with	
                                                                                                                 5	

Boyd	 was	 “of	 critical	 importance.”	 	 The	 court	 also	 found	 that	 the	 current	

situation	was	“intolerable	for	the	parties,	as	well	as	for	[the	child],”	and	that	the	

parties’	dispute	resolution	abilities	“are	nearly	zero.”		The	court	was	guided	by	

these	 factors	 when	 it	 ordered	 the	 new	 contact	 schedule.	 	 The	 new	 contact	

schedule	 maintains	 continuity	 for	 the	 child	 and	 reduces	 the	 transitions	 that	

cause	 conflict	 and	 stress	 for	 the	 child	 and	 the	 parties.	 	 Therefore,	 the	 new	

contact	schedule	presents	a	reasonable	option	that	the	court	concluded	is	in	the	

child’s	 best	 interest.	 	 See	 Akers,	 2012	 ME	 75,	 ¶	 7,	 44	 A.3d	 311.	 	 The	 court’s	

findings	on	the	statutory	factors	were	supported	by	competent	evidence	in	the	

record.2	 	 We	 do	 not	 disturb	 the	 court’s	 conclusions	 regarding	 the	 rights	 of	

contact.	

	       [¶8]	 	 Manter	 next	 argues	 that	 the	 court	 abused	 its	 discretion	 when	 it	

denied	his	motion	for	amended	or	additional	findings	of	fact	pursuant	to	M.R.	

Civ.	P.	52(b).		“We	review	the	trial	court’s	denial	of	a	motion	for	findings	of	fact	

for	an	abuse	of	discretion.”		Dalton	v.	Dalton,	2014	ME	108,	¶	21,	99	A.3d	723.		



    2	 	 To	 the	 extent	 that	 Manter	 argues	 that	 the	 court	 “abused	 its	 discretion	 by	adopting	 the	 ‘best	

interest’	analysis	of	the	Guardian	ad	Litem,”	that	argument	is	without	merit	because	the	court	made	
its	own	findings	on	the	best	interest	factors	that	were	supported	by	competent	evidence	in	the	record.	

      We	 agree	 with	 Manter	 that	 the	 court	 misstated	the	 child’s	 age,	 but	 that	 error	 was	 harmless	
because	it	is	highly	probable	that	the	error	did	not	affect	the	outcome	of	the	hearing.		See	Mitchell	v.	
Kieliszek,	2006	ME	70,	¶	20,	900	A.2d	719.	
6	

With	the	exception	of	the	court’s	determination	that	Manter	was	$10,692.58	in	

arrears	of	his	child	support	obligation,	the	court	presented	a	clear	statement	of	

the	basis	for	its	judgment	sufficient	for	appellate	review	and	did	not	abuse	its	

discretion	 when	 it	 denied	 the	 motion.	 	 See	 Bell	 v.	 Bell,	 1997	 ME	 154,	 ¶	 4,	

697	A.2d	835	(“We	have	repeatedly	stated	that	the	primary	function	of	Rule	52	

findings	is	to	present	a	clear	statement	of	the	basis	for	the	trial	court’s	judgment	

to	an	appellate	court.”	(quotation	marks	omitted)).	

	     [¶9]		We	review	child	support	awards	for	an	abuse	of	discretion,	and	the	

court’s	factual	findings	for	clear	error.		See	Akers,	2012	ME	75,	¶	2,	44	A.3d	311.		

Clear	 error	 exists	 if	 a	 finding	 is	 unsupported	 by	 competent	 evidence	 in	 the	

record.		In	re	A.M.,	2012	ME	118,	¶	29,	55	A.3d	463.		The	court’s	order	contains	

no	factual	findings	supporting	its	calculation	of	the	amount	of	arrears	and	we	

are	unable	to	determine	how	the	court	arrived	at	the	$10,692.58	figure.		The	

record	is	devoid	of	evidence	regarding	interim	child	support	payments,	and	the	

court’s	order	does	not	mention	the	previous	child	support	orders—including	

the	interim	order	that	was	in	effect	during	the	pendency	of	this	action.		Further,	

in	its	calculation	of	the	arrearage,	the	court	dated	the	arrears	back	to	“the	date	

of	service”	and	we	cannot	discern	what	date	the	court	is	referring	to.		Because	

the	court	denied	Manter’s	motion	for	amended	or	additional	findings	regarding	
                                                                                         7	

his	child	support	obligation,	“we	cannot	assume	that	the	court	implicitly	found	

facts	 sufficient	 to	 support	 its	 [arrears]	 determination,	 and	 we	 cannot	 decide	

whether	the	court's	findings	were	clearly	erroneous.”		Ehret,	2016	ME	43,	¶	16,	

135	A.3d	101.		We	therefore	vacate	the	court’s	determination	that	Manter	was	

$10,692.58	 in	 arrears	 of	 his	 child	 support	 obligation	 and	 remand	 for	 further	

findings	and	conclusions	on	the	issue	of	arrears	raised	in	Manter’s	motion	for	

amended	or	additional	findings.		See	id.	

         The	entry	is:	

                            Order	denying	motion	for	amended	or	additional	
                            findings	with	regard	to	the	 amount	of	 Manter’s	
                            arrears	of	his	child	support	obligation	is	vacated.		
                            Child	 support	 order	 is	 vacated	 with	 respect	 to	
                            the	 determination	 of	 the	 amount	 of	 Manter’s	
                            arrears	 of	 his	 child	 support	 obligation.		
                            Remanded	 for	 further	 proceedings	 consistent	
                            with	this	opinion.		The	judgment	is	affirmed	in	all	
                            other	respects.		
	
	     	      	     	       	       	
	
John	F.	Barnicle,	Esq.,	Moncure	&	Barnicle,	Brunswick,	for	appellant	Edward	W.	
Manter	
	
Anthony	 P.	 Shusta	 II,	 Esq.,	 Law	 Offices	 of	 Anthony	 P.	 Shusta	 II,	 Madison,	 for	
appellee	Melanie	G.	Boyd	
	
	
Skowhegan	District	Court	docket	number	FM-2007-338	
FOR	CLERK	REFERENCE	ONLY